Exhibit 10.4

GOLDEN STAR

LOGO [g41095image_41095.jpg]

RESOURCES LTD.

Mr. Michael McInnis

Riverstone Resources Inc.

595 Howe Street, Suite 906

Vancouver, British Columbia

Canada, V6C 2T5

October 10, 2007

Dear Mike:

Letter Agreement - Goulagou/Rounga Properties

and Yatenga Holdings Limited (“Yatenga”)

The purpose of this Letter Agreement (the “LA”) is to set out the terms pursuant
to which Golden Star Resources Ltd. (“Golden Star”) has agreed to grant the
exclusive option to Riverstone Resources Inc. (“Riverstone”) to acquire all of
Golden Star’s interest in the Goulagou and Rounga properties located in Burkina
Faso, described in Annex A attached hereto (the “Properties”), which interest in
the Properties is held by Yatenga Holdings Limited SA (“Yatenga”), a company
incorporated under the laws of Burkina Faso. Riverstone agrees that upon the
exercise of the Option in accordance with its terms, it shall indirectly acquire
all of Golden Star’s interest in the Properties, subject to applicable law and
the mutual agreement of Riverstone and Golden Star (each acting reasonably),
either through (i) the acquisition of all of Golden Star’s shareholdings in
Yatenga, or (ii) the acquisition of all of Golden Star’s shareholdings in a
holding company through which Golden Star may indirectly hold all of its shares
of Yatenga, in each case on the terms and conditions to be agreed to by the
Parties and for the purchase price specified in Section 1 (the “Yatenga
Acquisition”). Riverstone and Golden Star are collectively referred to as the
“Parties”.

The Annexes form part of this LA and have the same force and effect as if set
out in the body of this LA and any reference to this LA includes the Annexes
hereto.

The Parties agree that this LA shall be superseded by a definitive option
agreement (the “Option Agreement”), that shall incorporate the terms of this LA
together with other representations, warranties and covenants of each of
Riverstone and Golden Star customarily made or given in agreements of this
nature, including agreements relating to the purchase and sale of shares of a
corporation (as applicable). Pending the execution of the Option Agreement, this
LA shall govern the rights and obligations of the Parties with respect to the
matters set out herein.



--------------------------------------------------------------------------------

The Parties agree as follows:

 

1. Purchase Option

Subject to and in consideration of the terms and conditions hereof, Golden Star
hereby grants Riverstone the sole, exclusive and irrevocable (subject to the
terms hereof) option (the “Option”) to purchase all of the Golden Star’s direct
and indirect right, title and interest in and to the Properties indirectly in
the form of the Yatenga Acquisition, free and clear of all liens, charges and
encumbrances of any nature or kind whatsoever, other than the NSR Royalty
(defined below) and any rights of the government of Burkina Faso to acquire or
obtain an interest in the Properties and/or Yatenga and other than the rights of
Mr. Ouedraogo with respect to the Properties and/or Yatenga pursuant to the
Ouedraogo Agreement (as defined below). Riverstone may exercise the Option by
giving written notice thereof to Golden Star and paying to Golden Star the
amount of US$18.6 million payable, at Riverstone’s election, either: (i) in
cash; (ii) provided that the common shares of Riverstone are listed and posted
for trading on the TSX Venture Exchange (the “TSXV”) or the Toronto Stock
Exchange (the “TSX”), by issuing to Golden Star the equivalent of US$18.6
million in common shares of Riverstone, or (iii) provided that the common shares
of Riverstone are listed and posted for trading on the TSXV or TSX, a
combination of cash and shares equal to the value of US$18.6 million, the choice
of which being Riverstone’s. In (ii) or (iii) above, the number of common shares
issued to Golden Star shall be determined on the basis of the daily volume
weighted average price (the “VWAP”) of such common shares for the last 20
trading days on which shares of Riverstone traded on the TSXV or TSX, as
applicable, immediately prior to the day of the exercise of the Option.

The exchange rate used to determine the price of Riverstone’s common shares in
United States dollars shall be the Canadian/US dollar exchange rate as reported
by the Bank of Canada at noon on the day prior to the exercise of the Option.
Closing of the exercise of the Option shall occur on such date as the Parties
may agree and, in any event, no later than 30 days after notice of the exercise
thereof is given by Riverstone to Golden Star.

If Riverstone amalgamates with or merges with or into, or participates in a plan
of arrangement or other similar transaction with, another corporation, or if the
Riverstone common shares are exchanged, substituted, reclassified or converted
into shares or other securities of a different class or series or are acquired
by a single purchaser or a group of purchasers acting in concert upon payment
of, in exchange or conversion into, or otherwise by operation of law substituted
for, whether by amalgamation, merger, arrangement, takeover bid or otherwise,
securities of another entity of a class that trades on a public exchange, stock
market or quotation system acceptable to Golden Star (acting reasonably), then
Golden Star agrees to accept in. lieu of Riverstone common shares that may
become issuable pursuant to the exercise of the Option under this Section 1, the
number of shares or other securities of the resulting or successor issuer based
on the VWAP of such shares and the exchange rate set forth above; provided that
for greater certainty, if the shares or other securities of the resulting or
successor issuer do not trade on a public exchange, stock market or quotation
system acceptable to Golden Star (acting reasonably), then notwithstanding the
other provisions of this Section 1, Golden Star may

 

2



--------------------------------------------------------------------------------

in its discretion determine that the Option shall only be exercisable for a cash
payment of US$18.6 million.

For greater certainty, the amounts payable under this Section 1 are in addition
to any amounts payable under Sections 2 and 3 hereof.

The term of the Option (“Option Period”) will be four (4) years from the signing
date of the Option Agreement referred to below, subject to adjustment as
provided for herein.

 

2. Purchase Warrants

Upon signing this LA and in further consideration of the Option, Riverstone
shall issue to Golden Star (or to whichever affiliate it may direct subject to
the availability of an exemption from the registration and prospectus
requirement) two (2) million Riverstone share purchase warrants (“Warrants”)
each exercisable at any time to acquire one Riverstone common share until the
date that is four (4) years from the date of issue, at the following exercise
prices:

 

Period

  

Share Purchase

Warrant Exercise Price

For the first 12 months from the date of this LA

   Cdn$ 0.30

For the second 12 months from the date of LA this LA

   Cdn$ 0.35

For the third 12 months from the date of this LA

   Cdn$ 0.40

For the fourth 12 months from the date of this LA

   Cdn$ 0.45

Riverstone undertakes to use commercially reasonable best efforts to obtain
conditional approval of the TSXV for the issuance of the warrants and listing of
the common shares underlying the warrants not later than 30 calendar days after
the date of the executed LA and to provide evidence thereof to Golden Star.
Riverstone further undertakes to use commercially reasonable best efforts to
ensure that its common shares continue to be listed on the TSXV or are listed on
the TSX, as applicable, until the fifth anniversary of the signing of this LA. A
warrant certificate containing appropriate adjustment provisions and otherwise
containing provisions acceptable to Golden Star acting reasonably shall be
delivered to Golden Star by Riverstone no later than 30 calendar days after the
date of this LA.

Riverstone covenants that upon the signing of this LA, it shall have reserved
and allotted for issuance to Golden Star the 2,000,000 common shares issuable on
the exercise of the common share purchase warrants set out in the above table.

 

3



--------------------------------------------------------------------------------

3. Purchase Option Payments

To maintain the Option, Riverstone must make the following payments by the date
indicated:

 

Payment 1    Subject to section 16 hereof, within 30 calendar days of signing of
the LA   

300,000 Riverstone common shares (as

constituted on the date of this LA)

Payment 2

   Upon the first anniversary of the LA   

400,000 Riverstone common shares (as

constituted on the date of this LA)

Payment 3

   Upon the second anniversary of the LA   

600,000 Riverstone common shares (as

constituted on the date of this LA)

Payment 4

   Upon the third anniversary of the LA   

700,000 Riverstone common shares (as

constituted on the date of this LA)

Notwithstanding the above, in the event that the Option Agreement is not signed
by October 31, 2007, the date for making Payments 2, 3 and 4 shall be extended
by one (1) month for each month that is past October 31, 2007 until the date of
the executed Option Agreement.

Riverstone covenants that upon the signing of this LA, it shall have reserved
and allotted for issuance to Golden Star the 2,000,000 common shares set out in
the above table. Riverstone further represents and warrants that these common
shares shall be freely tradable subject only to a four (4) month hold period
from the date of issuance or as otherwise provided under applicable securities
laws.

The Parties acknowledge that the number of common shares of Riverstone issuable
to Golden Star to maintain the Option shall be subject to adjustment as provided
in Annex B.

 

4. Minimum Work Commitments

In order to maintain the Option, Riverstone covenants to invest and spend on the
Properties aggregate minimum work expenditures of Cdn$4 million in accordance
with the following expenditure schedule:

 

    

Payment Date

   Expenditure

Payment 1

  

Prior to the first anniversary of the signing of the Option Agreement

   Cdn$ 500,000

Payment 2

  

Prior to the second anniversary of the signing in of the Option Agreement

   Cdn$ 750,000

Payment 3

  

Prior to the third anniversary of the signing of the Option Agreement

   Cdn$ 1,250,000

Payment 4

  

Prior to the fourth anniversary of the signing of the Option Agreement

   Cdn$ 1,500,000             

Cumulative Total:

   Cdn$ 4,000,000          

 

4



--------------------------------------------------------------------------------

Notwithstanding the above, in the event that the Option Agreement is not signed
by October 31, 2007 the date for spending the amounts contemplated by Payments
2, 3 and 4 shall be extended by one month for each month that is past
October 31, 2007 until the date of the executed Option Agreement.

Riverstone shall provide Golden Star with evidence in writing with reasonable
background documentation satisfactory to Golden Star (acting reasonably) of such
expenditures within 45 days of each of the dates set out in the table above. For
the purposes of this Section 4 and Section 8, “expenditures” shall have the
meaning ascribed thereto in Annex C.

Riverstone covenants to comply with all applicable laws (i) in performing any
work on or in respect of the Properties and (ii) in order to maintain the mining
title(s) under which the interest in the Properties is held in good standing.
Riverstone further covenants that it will carry out all work on the Properties
to World Bank standards including those pertaining to the standards of health,
safety, environmental management and community relations and also in accordance
with the applicable local laws.

 

5. Indemnification

Riverstone shall indemnify and save harmless Golden Star and each and every one
of its affiliates and their respective directors, officers, employees and agents
(each, an “Indemnified Party”) from and against all liabilities, claims,
actions, suits, proceedings, losses, costs, damages and expenses to which such
Indemnified Party may become subject or suffer in any way caused by, or arising
directly or indirectly from, or in consequence or as a result of (i) a breach by
Riverstone, any affiliate and/or associate and/or any of their respective
directors, officers, employees, shareholders, agents, advisors and other
representatives (collectively, the “Riverstone Parties”) of any laws,
regulations, or contractual obligations to which the Properties are subject or
in connection with any Riverstone Party performing work on or in respect of the
Properties, (ii) any failure by any Riverstone Party, to the extent it is
obligated under applicable law to do so, to timely and fully perform all
abandonment, restoration, remediation and reclamation required by all
governmental authorities having jurisdiction over its activities on or with
respect to the Properties, or (iii) any act or action of or by a Riverstone
Party which results in a violation of or liability under any present or future
applicable environmental laws, statutes, rules, regulations, permits,
ordinances, certificates, licenses and other regulatory requirements, policies
or guidelines applicable to the Properties. Golden Star represents and warrants
to Riverstone that the Properties are not subject to any contractual obligations
other than pursuant to this agreement and other than pursuant to an option
agreement with Mr. Julien Ouedraogo, dated 15 November 2002, whereby
Mr. Ouedraogo retains a 10% interest in the Properties which may be purchased
for US$lmillion, exercisable within 12 months from lst production, in which case
Mr. Ouedraogo would retain an interest in the Properties in accordance with such
Agreement (the “Ouedraogo Agreement”).

 

5



--------------------------------------------------------------------------------

6. Royalty

The Parties agree that following the exercise of the Option in accordance with
its terms, Golden Star shall be entitled to a net smelter return royalty (“NSR
Royalty”) from the Properties according to the following schedule:

 

Gold Produced

   NSR Royalty  

Up to 199,999 ounces of gold produced

   0 %

200,000 - 500,000 ounces of gold produced

   1  

Over 500,000 ounces of gold produced

   2 %

The Parties agree that the NSR Royalty shall survive any subsequent sale or
transfer of the Properties or Yatenga, and that any such sale or transfer shall
be subject to the transferee entering into an agreement, in form and substance
satisfactory to Golden Star, acting reasonably, to assume such royalty
obligations. For the purpose of this Section 6, “NSR” shall have the meaning
ascribed thereto in Annex C.

 

7. Right of First Offer

Subsequent to Riverstone’s exercise of the Option in accordance with its terms,
if Riverstone intends to sell or transfer, the Properties or any part thereof,
Riverstone will provide Golden Star written notice of its intention to sell and
the proposed terms thereof. Golden Star shall have 30 days after receipt of such
notice to agree to purchase the Properties or part thereof on such terms,
failing which Riverstone shall be entitled, for a period of 120 days after
expiry of the aforesaid period, to sell the Properties to a third party
purchaser on substantially similar terms as those offered to Golden Star, which
terms shall be no more favourable to such third party purchaser than the terms
offered to Golden Star. This section shall not apply to a transfer of all or any
part of the Properties by Riverstone to an affiliate, provided that in the case
of any such transfer, Riverstone shall remain liable for the performance of this
LA and the affiliate will execute a document in writing agreeing to be bound by
the terms hereof.

 

8. Golden Star Representations and Warranties

 

  (a) Golden Star represents and warrants to Riverstone that, other than
pursuant to this LA, Yatenga is and, subject to paragraph 8(c) below, will
continue during the term of this LA to be the sole registered, recorded and
beneficial owner of the Properties free and clear of all liens, charges, royalty
interests or other encumbrances of any nature or kind whatsoever and that no
person other than Riverstone has any agreement, option, right or privilege
capable of becoming an agreement for the purchase of the Properties or an
interest therein, in each case other than any rights of the government of
Burkina Faso to acquire or obtain an interest in the Properties and other than
the rights of Mr. Ouedraogo pursuant to the Ouedraogo Agreement.

 

  (b)

Golden Star represents and warrants to Riverstone that, other than pursuant to
this LA, the claims, permits or licenses that comprise the Properties are in
good standing and will not expire within 30 days of the date of this LA and,
subject to paragraph 8(c) below, Golden Star will be, within 30 days of this LA
and thereafter

 

6



--------------------------------------------------------------------------------

 

for the remainder of the term of this Option, the direct or indirect registered
and beneficial owner of 90% of the issued and outstanding shares of Yatenga free
and clear of all liens, charges, royalty interests or other encumbrances of any
nature or kind whatsoever, and no person other than Riverstone has any
agreement, option, right or privilege capable of becoming an agreement for the
purchase of Yatenga or an interest therein, in each case other than any rights
of the government of Burkina Faso to acquire or obtain an interest in the
Properties and/or Yatenga and other than the rights of Mr. Ouedraogo with
respect to the Properties and/or Yatenga pursuant to the Ouedraogo Agreement.
For greater certainty, Riverstone acknowledges that as of the date of this LA
Golden Star only has a beneficial interest, and not a registered interest, in
90% of the shares of Yatenga.

 

  (c) The representations and warranties of Golden Star and Yatenga in
paragraphs 8(a) and 8(b) after the date of this LA are subject to any change or
changes in such representations that are caused by or a result of a breach by
Riverstone of its obligations under this LA.

 

9. Exercise of Option

Upon exercise of the Option in accordance with the terms hereof Riverstone shall
be entitled to all of Golden Star’s interest in the Properties, indirectly
through the Yatenga Acquisition, and Golden Star shall convey or cause to be
conveyed to Riverstone all of Golden Star’s interest Properties by way of the
Yatenga Acquisition, free and clear of all liens, charges, royalty interests or
other encumbrances of any nature or kind whatsoever, subject only to the NSR in
favour of Golden Star as contemplated herein and any rights of the government of
Burkina Faso to acquire or obtain an interest in the Properties and/or Yatenga
and other than the rights of Mr. Ouedraogo with respect to the Properties and/or
Yatenga pursuant to the Ouedraogo Agreement. Each Party agrees to co-operate
with the other and to do and to cause to be done such acts as may be
commercially reasonable in order to give full effect to the Option and this
Section 9.

 

10. Subject to compliance with Section 4 of this Agreement and applicable laws
during the term of this LA Riverstone shall have the exclusive possession and
control of the Properties and the right by its employees, agents, or contractors
to explore, prospect, examine and develop the Properties and in such a manner as
the Riverstone in its sole discretion shall determine.

 

11. Golden Star shall and shall cause its affiliates to keep all information it
receives from Riverstone in connection with the Properties or this LA
confidential, except in each case as may be required by applicable laws. This
Section 11 shall cease to apply if (i) this LA is terminated without an Option
Agreement being executed by the Parties or (ii) if this LA is terminated without
Riverstone exercising its Option.

 

12. Riverstone shall and shall cause its affiliates and representatives to keep
all information it receives or that becomes known to it in connection with the
Properties (including any work performed by it on the Properties) or this LA
confidential except in each case as may be required by applicable laws. This
Section 12 shall cease to apply if Riverstone exercises the Option in accordance
with the terms of this LA.



 

7



--------------------------------------------------------------------------------

13. Golden Star and Riverstone agree that this LA is an Option only and may be
terminated at any time by:

 

  (a) Riverstone, upon delivery of written notice of termination to Golden Star;

 

  (b) Golden Star, upon delivery of written notice of termination to Riverstone
if Golden Star has previously notified Riverstone in writing that it is in
default under this LA and has specified the nature of the default with reference
to the applicable term of this LA and Riverstone has failed to cure such default
within 90 days following the receipt or deemed receipt of such notice;

 

  (c) Golden Star if (i) Riverstone fails to receive and deliver to Golden Star
a copy of the TSXV approval for the transactions and the listing of the common
shares issuable in connection therewith contemplated by this LA no later than 30
calendar days after the execution of this LA, subject to section 16, or (ii) if
at any time during the term of the Option the common shares of Riverstone are
de-listed from the TSXV and not listed on the TSX or a successor exchange of the
TSXV or the TSX;

 

  (d) by any Party if (i) the Parties fail to execute an Option Agreement by
December 31, 2007 (unless such failure is the result of a default of such Party
under the terms of this LA), or (ii) the Board of Directors of a Party fail to
approve this LA as required by this LA.

Notwithstanding any termination hereof, the obligations of Riverstone under
Section 5 (in respect of events or circumstances occurring prior to the date-0f
termination) and Section 12 shall survive the termination or expiration of this
LA and continue in accordance with their terms and upon termination Riverstone
shall provide Golden Star with all technical and other data and information on
the Properties and all books and records related thereto forthwith. For greater
certainty, upon the exercise of the Option, the covenants and obligations of
Riverstone set forth in Section 5, 6 and 7 shall continue and shall also survive
any termination or expiration of this LA.

 

14. During the term of the Option neither party shall transfer, sell, assign, or
otherwise dispose of any interest in the Properties or its rights or obligations
under this LA without the prior written consent of the other party, such consent
not to be unreasonably withheld or delayed.

 

15. No public announcement or press release concerning this LA shall be made by
a party hereto except with the prior written consent of the other party hereto,
acting reasonably, or unless a party hereto advises the other party prior to the
making of such announcement or the issuing of such release that such
announcement or release is required by applicable law, regulation, rule or
policy of any authority having jurisdiction, in which event it shall, to the
extent practicable or permitted by law, be shown to the other party hereto,
prior to being made or issued.

 

8



--------------------------------------------------------------------------------

16. Assistance

Golden Star agrees to provide Riverstone with all available technical data on
the Properties in its possession within 30 days of execution of this LA and to
make reasonable efforts to assist Riverstone in advancing the exploration and
development of the Properties (which may include acquisition of licenses and
permits and other regulatory requirements) and to provide technical advice as
may be requested by Riverstone from time to time, provided that Golden Star
shall not be required to expend any monies in connection therewith and provided
that if this LA is terminated without the Option being exercised, Riverstone
shall return all such data to Golden Star. Golden Star’s VP Exploration, Mitch
Wasel, or such other person as Golden Star may direct, shall receive from
Riverstone quarterly reports on the progress of the Properties and the minimum
work commitments and shall be kept informed of all work being undertaken by or
on behalf of Riverstone on the Properties.

Riverstone agrees that it will in good faith provide Golden Star with reasonable
advance written notice of all proposed budgets and work programs relating to the
Properties, in order for a representative of Golden Star to provide input with
respect thereto. Riverstone further agrees that it will in good faith attempt to
accommodate in such budgets and/or work programs any input provided by Golden
Star as per the preceding sentence.

Golden Star agrees to provide Riverstone with copies of all arêtes, agreements
or other documents or instruments confirming Golden Star’s rights in the
Properties promptly following execution of this LA. If and to the extent that
the foregoing are required in order for Riverstone to obtain TSXV approval of
this LA and there is a delay in obtaining TSXV approval attributable to a delay
in Golden Star providing such documents, Golden Star agrees to extend the period
during which such approval must be obtained for that number of days that is
equal to the number of days after the date of this LA that such documents are
provided to Riverstone.

 

17. Golden Star acknowledges and agrees that any securities issued or issuable
to it hereunder shall be subject to a four month hold period under applicable
securities laws and the policies of the TSXV and may not be traded except in
compliance therewith.

 

18. This LA and the obligations of Riverstone, Golden Star and Yatenga hereunder
are conditional upon acceptance of the transaction for filing by and conditional
approval of the TSXV. Each of the Parties agrees to act in good faith to settle
the terms of and enter into and execute an Option Agreement by October 31, 2007
and in any event not later than December 31, 2007.

 

19. Any notice, report, payment or other correspondence required or permitted in
accordance with this LA will be in writing and sent by courier or facsimile and
addressed as follows:

 

  (a) If to Golden Star, to:

Golden Star Resources Limited

10901 West Toller Drive, Suite 300

Littleton, Colorado 80127-6312

 

9



--------------------------------------------------------------------------------

Fax: (303) 830-9094

Attention: Bruce Higson-Smith

 

  (b) If to Riverstone, to:

Riverstone Resources Inc.

595 Howe Street, Suite 906

Vancouver, British Columbia V6C 2T5

Fax: (604) 801-6075

Attention: Mike McInnis

or to such other address as any of the parties may designate by notice given to
the others.

 

20. The Parties agree that this LA is a legally binding document in respect of
the rights and obligations of the Parties expressed herein.

 

21. This LA constitutes the entire agreement and understanding of the Parties.
All prior discussions, correspondence, understandings and negotiations between
the Parties are superseded hereby.

 

22. This LA may be amended, modified or supplemented only by a written agreement
signed by each Party.

 

23. Nothing in this LA will constitute the Parties a partner or fiduciary of the
other.

 

24. If any term, covenant or condition of this LA or the application thereof to
any party or circumstance is invalid or unenforceable to any extent, the
remainder of this LA or application of such tern, covenant or condition to a
party or circumstance other than those to which it is held invalid or
unenforceable is not affected thereby and each remaining term, covenant or
condition of this LA is valid and enforceable to the fullest extent permitted by
law.

 

25. This LA may be executed in any number of counterparts. Each executed
counterpart shall be deemed to be an original. All executed counterparts taken
together shall constitute one agreement. To evidence the fact that it has
executed this LA, a Party may send a copy of its executed counterpart to the
other Party by facsimile transmission or by e-mail in PDF format. That Party
shall be deemed to have executed this LA on the date first written above. In
such event, such Party shall forthwith deliver to the other Party the
counterpart of this LA executed by such Party.

 

26. This LA shall be contingent upon receiving the written permission by
resolution of the Boards of Directors for both Riverstone and Golden Star, which
permission must be received within 5 business days of execution of the LA.

 

27. This LA shall be construed in accordance with the laws of British Columbia
and the federal laws of Canada applicable therein.

 

10



--------------------------------------------------------------------------------

The foregoing is understood, agreed to and accepted by the undersigned.

 

GOLDEN STAR RESOURCES LTD. Per:  

/s/ Bruce Higson-Smith

  Bruce Higson-Smith   Vice President Corporate Development RIVERSTONE RESOURCES
INC. Per:  

/s/ Michael McInnis

  Michael McInnis   President

 

11



--------------------------------------------------------------------------------

ANNEX A

PROPERTIES

 

1. Rounga Arrêté No. 2006 06-127/MCE/SG/DGMGC dated November 13, 2006

 

2. Goulagou Arrêté No. 2006 06-046/MCE/SG/DGMGC dated June 5, 2006

The Parties to the Option Agreement agree that:

 

  (a) “Properties” means the mineral permits described above, all exploration or
mining permits, licenses, leases and other mining interests derived from any
such permits and all Property Rights in respect thereof. Any reference in the
Option Agreement to any mineral permit comprised in the Properties includes any
mineral permits or other interests into which such mineral permit may be or may
have been converted; and

 

  (b) “Property Rights” means all mineral rights, surface rights, privileges,
licenses, permits, easements, rights-of-way, certificates and other benefits and
approvals obtained by either of the Parties either before or after the date of
the Option Agreement in respect of the Properties (whether real, personal,
tangible or intangible).



--------------------------------------------------------------------------------

ANNEX B

ADJUSTMENTS

Section 1 Adjustment of Number of common shares

The Riverstone common shares required to be issued to maintain the Option
pursuant to Section 3 of this LA in effect at any date shall be subject to
adjustment from time to time in the following circumstances and manner:

(a) If and whenever at any time before Riverstone becomes obligated to issue any
shares to maintain the Option under Section 3 of this LA (an “Option Maintenance
Payment”), Riverstone shall:

 

  (i) subdivide, redivide or change its outstanding common shares into a greater
number of shares;

 

  (ii) reduce, combine or consolidate its outstanding common shares into a
smaller number of shares; or

 

  (iii) issue common shares or securities convertible into or exchangeable for
Riverstone common shares to the holders of all or substantially all of the
outstanding Riverstone common shares by way of a stock dividend or make a
distribution to all or substantially all of the holders of Riverstone common
shares on its outstanding common shares payable in common shares or securities
convertible into or exchangeable for common shares;

then, in each such event, the number of common shares of Riverstone which must
be issued to Golden Star to maintain the Option shall be adjusted immediately
after the effective date of such subdivision, redivision, change, reduction,
combination or consolidation, or the record date for such issue of common shares
by way of a stock dividend or distribution, as the case may be, by multiplying
the number of common shares which must be issued immediately before such
effective date or record date by a fraction:

 

  (A) the numerator of which shall be the total number of common shares
outstanding immediately after such date; and

 

  (B) the denominator of which shall be the total number of common shares
outstanding immediately prior to such date.

Such adjustment shall be made successively whenever any event referred to in
this Section 1(a) shall occur. Any such issue or distribution of common shares
or securities convertible into or exchangeable for common shares shall be deemed
to have been made on the record date for such issue or distribution for the
purpose of calculating the number of outstanding common shares under
Section 1(b) and Section 1(c).

(b) If and whenever at any time before an Option Maintenance Payment is due
under the LA, Riverstone shall fix a record date for the issuance of rights,
options or warrants to all or substantially all the holders of its outstanding
common shares entitling them, for a period



--------------------------------------------------------------------------------

expiring not more than 45 days after such record date, to subscribe for or
purchase common shares (or securities convertible into or exchangeable for
common shares) at a price per share (or having a conversion or exchange price
per share) less than 95% of the Current Market Price (as defined below) on such
record date, the number of common shares to which Golden Star is entitled shall
be adjusted immediately after such record date so that it shall equal the rate
determined by multiplying the number of common shares which must be issued to
Golden Star to maintain the Option on such record date by a fraction:

 

  (i) the numerator of which shall be the total number of common shares
outstanding on such record date plus the total number of additional common
shares offered for subscription or purchase or into which the convertible or
exchangeable securities so offered are convertible or exchangeable; and

 

  (ii) the denominator of which shall be the total number of common shares
outstanding on such record date plus a number of common shares equal to the
number arrived at by dividing the aggregate price of the total number of
additional common shares offered for subscription or purchase (or the aggregate
conversion or exchange price of the convertible or exchangeable securities so
offered) by such Current Market Price.

Any common shares owned by or held for the account of Riverstone or any
affiliate shall be deemed not to be outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed. To the extent that any such rights, options or warrants are not
exercised prior to the expiration thereof, the number of common shares which
must be issued to Golden Star to maintain the Option shall be readjusted to the
number which would then be in effect if such record date had not been fixed or
to the number which would then be in effect based upon the number of common
shares (or securities convertible into or exchangeable for common shares)
actually issued upon the exercise of such rights, options or warrants, as the
case may be. “Current Market Price” means at any date the weighted average
trading price per common share for 20 consecutive trading days, ending five
trading days before such date, on the TSXV, or, if the common shares are not
then listed thereon, on such stock exchange on which the common shares are then
listed as may be selected for such purpose by the directors of the Company or,
if the common shares are not listed on any stock exchange, on the
over-the-counter market or, if the common shares are listed on more than one
stock exchange, on the stock exchange on which the greater volume of trading of
common shares occurred during such period (where, for this purpose, the weighted
average trading price per common share is determined by dividing (i) the
aggregate sale price of all of the common shares sold on such exchange or
market, as the case may be, during such 20 consecutive trading days by (ii) the
total number of common shares sold on such exchange or market, as the case may
be, during such 20 consecutive trading days. Whenever the Current Market Price
is required to be determined hereunder, Riverstone shall deliver to Golden Star
a certificate of an officer specifying such Current Market Price and setting out
the details of its calculation.

(c) If and whenever at any time before an Option Maintenance Payment is due
under the LA, Riverstone shall fix a record date for the making of a
distribution to all or substantially all the holders of its outstanding common
shares of:



--------------------------------------------------------------------------------

  (i) shares of Riverstone of any class other than common shares, or other
securities of Riverstone;

 

  (ii) rights, options or warrants to acquire common shares (or securities
convertible into or exchangeable for common shares) or other securities of
Riverstone;

 

  (iii) evidences of its indebtedness; or

 

  (iv) any property or other assets;

(excluding, in each case, any distribution referred to in Section 1(a) or
Section 1(b)) then, in each such case, the number of common shares to which
Golden Star is entitled shall be adjusted immediately after such record date so
that it shall equal the rate determined by multiplying the number of common
shares issuable to Golden Star on such record date by a fraction:

 

  (i) the numerator of which will be the product of the number of common shares
outstanding on such record date and the Current Market Price on such record
date; and

 

  (ii) the denominator of which will be:

 

  (A) the product of the number of common shares outstanding on such record date
and the Current Market Price on such record date; less

 

  (B) the aggregate fair market value, as determined by the directors of
Riverstone, acting reasonably, (whose determination, absent manifest error, will
be conclusive), to the holders of common shares of such shares, other
securities, rights, options, warrants, evidences of indebtedness or other
property or assets so distributed.

Any common shares owned by or held for the account of Riverstone or any
affiliate shall be deemed not to be outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed. To the extent that such distribution is not so made, the number
of common shares to which Golden Star is entitled shall be readjusted to the
number which would then be in effect if such record date had not been fixed or
to the number which would then be in effect based upon such shares, other
securities, rights, options, warrants, evidences of indebtedness or other assets
actually distributed, as the case may be.

(d) If and whenever at any time before an Option Maintenance Payment is due
under the LA, there is a reclassification of the common shares or a capital
reorganization of Riverstone (other than as described in Section 1(a),
Section 1(b) or Section 1(c)) or an amalgamation, arrangement or merger of
Riverstone with or into any other body corporate, trust, partnership or other
entity, or a sale or conveyance of the property and assets of Riverstone as an
entirety or substantially as an entirety to any other body corporate, trust,
partnership or other entity, then Golden Star shall be entitled to receive when
an Option Maintenance Payment shall become due and shall accept, in lieu of the
number of Riverstone common shares required to be issued to Golden Star to
maintain the Option, the kind and number of shares or other securities or
property of Riverstone or of the body corporate, trust, partnership or other
entity resulting from such reclassification,



--------------------------------------------------------------------------------

capital reorganization, amalgamation, arrangement or merger or to which such
sale or conveyance may be made, as the case may be, that Golden Star would have
been entitled to receive on such reclassification, capital reorganization,
amalgamation, arrangement, merger, sale or conveyance, if on the record date or
the effective date thereof, as the case may be, Golden Star had been the
registered holder of the number of common shares to which immediately before the
transaction or event it was entitled. To give effect to or to evidence the
provisions of this Section 1(d), Riverstone, its successor, or such purchasing
body corporate, partnership, trust or other entity, as the case may be, shall,
prior to or contemporaneously with any such reclassification, capital
reorganization, amalgamation, arrangement, merger, sale or conveyance, enter
into an agreement which shall provide, to the extent possible, for the
application of the provisions set out in this LA with respect to the rights and
interests thereafter of Golden Star to the effect that the provisions set out in
this LA shall thereafter correspondingly be made applicable, as nearly as may
reasonably be possible, with respect to any shares, other securities or property
to which Golden Star is entitled thereafter. Any agreement entered into between
Riverstone, any successor to Riverstone or such purchasing body corporate,
partnership, trust or other entity shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided in this
Section 1 and which shall apply to successive reclassifications, capital
reorganizations, amalgamations, arrangements, mergers, sales or conveyances.

(e) In any case in which this Section 1 shall require that an adjustment shall
become effective immediately after a record date for an event referred to herein
Riverstone shall upon the request of Golden Star promptly deliver to Golden Star
an appropriate instrument evidencing Golden Star’s right to receive such
additional common shares or other securities or property upon the occurrence of
the event requiring such adjustment and the right to receive any distributions
made on such additional common shares or other securities or property declared
in favour of holders of record of common shares or securities or property on and
after the relevant date.

(f) The adjustments provided for in this Section 1 are cumulative and shall be
computed to the nearest two decimal places and will apply to successive
subdivisions, redivisions, reductions, combinations, consolidations,
distributions, issues or other events resulting in any adjustment under the
provisions of this Section 1.

(h) If Riverstone sets a record date to determine the holders of common shares
for the purpose of entitling them to receive any dividend or distribution or
sets a record date to take any other action and, thereafter and before the
distribution to such shareholders of any such dividend or distribution or the
taking of any other action, legally abandons its plan to pay or deliver such
dividend or distribution or take such other action, then no adjustment shall be
made to the number of common shares which must be issued to Golden Star to
maintain the Option under the LA.

(i) After any adjustment pursuant to this Section 1, the term “Riverstone common
shares” or “common shares” where used in this LA shall be interpreted to mean
the number of common shares or other property or securities which must be paid
to Golden Star to maintain the Option under the LA as a result of such
adjustment and all prior adjustments pursuant to this Section 1.



--------------------------------------------------------------------------------

Section 2 No Adjustment for Stock Options etc.

Notwithstanding anything to the contrary in this Annex C, no adjustment shall be
made pursuant to this LA upon or in respect of the grant of any stock option or
the issue of common shares pursuant to any stock option, stock purchase plan or
long-term incentive plan in force from time to time for officers, directors,
employees or consultants of Riverstone or pursuant to any other stock option
granted or other convertible security issued by Riverstone prior to the date of
this LA.

Section 3 Determination by Company’s Auditors

In the event of any question arising with respect to the adjustments provided
for in this Annex C, such question shall, absent manifest error, be conclusively
determined by Riverstone’s auditors, who shall have access to all necessary
records of Riverstone, and such determination shall, absent manifest error, be
binding upon Riverstone and Golden Star.

Section 4 Proceedings Prior to Any Action Requiring Adjustment

As a condition precedent to the taking of any action which would require an
adjustment herein, Riverstone shall take any corporate action which may, in the
opinion of counsel to Golden Star, be necessary or desirable to ensure that
Riverstone has sufficient authorized capital and that Riverstone may validly and
legally issue, as fully paid and non-assessable shares, all of the shares which
the Golden Star is entitled to receive in accordance with the provisions of this
LA.

Section 5 Action Requiring Adjustment

In case Riverstone, after the date hereof, shall take any action affecting the
common shares, other than the actions described in this Schedule, which, in the
opinion of the directors of Riverstone would materially adversely affect the
rights of Golden Star herein, then the number of common shares which are to be
received by Golden Star shall be adjusted in such manner, if any, and at such
time as the directors of Riverstone may, in their discretion and acting
reasonably and in good faith, determine to be equitable to Golden Star in such
circumstances.

Section 6 Certificate of Adjustment

Riverstone shall, immediately after the occurrence of any event which requires
an adjustment or readjustment as provided in this Schedule, deliver a
certificate of Riverstone to Golden Star specifying the nature of the event
requiring such adjustment or readjustment and the amount of the adjustment or
readjustment necessitated thereby and setting out in reasonable detail the
method of calculation and the facts upon which such calculation is based.



--------------------------------------------------------------------------------

ANNEX C

EXPENDITURES

“expenditures” means all costs, expenses, obligations and liabilities of
whatsoever kind or nature, incurred by or on behalf of Riverstone in connection
with every kind of work done on or in respect of the Properties or the products
derived therefrom by or under the direction of Riverstone, as the case may be,
in connection with the exploration and development of the Properties. Without
limiting the generality of the foregoing, expenditures are sub-divided into the
following categories:

 

1. Project Internal Costs

Defined as: the work conducted by employees of Riverstone or contractor labour
engaged by Riverstone of geological assessment and investigation, geophysical,
geochemical and geological surveys, studies and mapping, sampling and sample
preparation, designing, examining, improving, surveying, working, and in doing
all other work usually considered to be prospecting, exploration and
development; in paying wages and salaries of persons engaged in such work and in
supplying food, lodging, transportation and other reasonable needs of such
persons; in paying insurance premiums and assessments or premiums for worker’s
compensation insurance, contributions for unemployment insurance or other pay
allowances or benefits customarily paid in the applicable jurisdiction to such
persons;

 

2. Project External Costs

Defined as: the cost of rentals, license renewal fees, taxes and other
governmental charges required to keep the Properties in good standing; cost of
work conducted by specialist contractors engaged by Riverstone in the areas of
assaying, metallurgical testing, drilling; cost of renting or leasing equipment.

 

3. Capital Items

Defined as: the cost of all capital items such as vehicles, equipment, drills,
spare parts, replacement parts, buildings, bridges and other structures,
communications equipment.

Riverstone shall have the right to charge the Project a management fee to cover
its intangible corporate overheads such as corporate expenses, visits of senior
management, accounting, legal and telecommunications costs that arise in the
normal course of business. The intent of this fess is that Riverstone shall not
make or lose money on the management of the Project. This fee shall be
calculated as to 10% of the cost of items in (1.) above plus 5% of the cost of
items in (2) above. The cost of items in (3) are excluded from the management
fee calculation. Golden Star shall be entitled to review all such costs on an
annual basis and both Parties agree to use best efforts to resolve any cost
definition disputes. In the event of a dispute Riverstone agrees to provide
Golden Star’s auditors with full access to all books and records required in the
event of any cost definition disputes. All books and records used and kept by
Riverstone to calculate a particular payment will be maintained in accordance
with Canadian generally accepted accounting principles. If Golden Star requests
an audit of the management fee calculation Golden Star will pay all the costs
and expenses of such audit unless it is determined that the



--------------------------------------------------------------------------------

management fee calculation was in excess of the amount permitted under the terms
of this Annex C by greater than 20%, in which case they will be paid by
Riverstone.

During the first quarter of every year for the duration of the Option, the
Parties shall review the previous year’s management fee and shall have the
authority to increase or decrease the amount of the fee, subject to a maximum
adjustment either way of $20,000 to reflect the intent of the Parties that
Riverstone shall not make or lose money on the management of the Project.



--------------------------------------------------------------------------------

ANNEX D

NSR ROYALTY

ARTICLE 1

PREAMBLE

1.1 The purpose of this Annex D is to provide further details in respect of and
the method of calculating and timing of payments in respect of the NSR Royalty
referred to in the agreement to which this Annex D is attached, being that
certain letter agreement between Golden Star Resources Ltd., Yatenga Holdings
Limited and Riverstone Resources Inc. made October 10, 2007 (“Option
Agreement”).

ARTICLE 2

DEFINITIONS

2.1 The terms defined in the Option Agreement when used herein, shall have the
same meaning as that described in the Option Agreement. In addition, the terms
described in this Article 2 shall have the meaning attributed by this Annex D to
them.

2.2 “Net Smelter Returns” means the actual proceeds received by the Payor from
any mill, smelter, refinery or purchaser for the sale of dor6, bullion, metals
or concentrates produced from the Properties and sold, after deducting from such
proceeds, to the extent that they are not deducted by the purchaser in computing
payments made to the Payor, cash costs for smelting, refining, insurance,
penalties and the costs of transportation of such dore, bullion, metals or
concentrates produced from the claims to any mint, smelter, refinery or other
purchaser.

2.3 “Payor” means the party required to pay the royalty under the Agreement,
initially being Riverstone.

2.4 “Payee” means the party entitled to receive the royalty under the Agreement,
initially being Golden Star.

ARTICLE 3

CALCULATION

3.1 Calculation. The NSR Royalty payable shall be the applicable percentage (as
set out in the Option Agreement) of Net Smelter Returns from the Properties or
any of them.

3.2 Interim Statement. While the NSR Royalty remains payable, the Payor shall,
not later than thirty (30) days after the end of each calendar quarter, render
to the Payee an interim statement of account in reasonable detail which
statement shall be accompanied by the payment of the NSR Royalty payable,
pursuant to this Option Agreement, for the previous calendar quarter. When all
mineral products in any calendar year in which a royalty remains payable, have
been sold and the revenues and expenditures determined, the Payor shall, within
sixty (60) days after the termination of such calendar year, render a final
statement of account in reasonable detail together with the payment of the
balance, if any, of the NSR Royalty for such previous calendar year to the
Payee. If amounts have been paid in excess of those to which the Payee is



--------------------------------------------------------------------------------

entitled under the terms of this agreement in any calendar year, the equivalent
amount shall be deducted from the next royalty payment or payments.

ARTICLE 4

AUDIT AND DISPUTES

4.1 Audit. The Payee may, upon written request to the Payor, audit the records
that relate to the calculation of the NSR Royalty within three (3) months after
receipt of any NSR Royalty quarter or yearly payment for a particular calendar
quarter or year as described in paragraph 3. The Payee shall be deemed to have
waived any right it may have had to object to the payment made for any calendar
quarter or year unless it notifies the Payor in writing of such objection within
30 days after receipt of the applicable quarterly or yearly payment. The Payor
shall provide the Payee and its auditors and legal advisors with full access to
all relevant books and records.

4.2 If the NSR Royalty as calculated by the Payor is at least 5% less than the
calculation determined by the auditors of the Payee, the Payor shall be
responsible for all audit and legal costs incurred by the Payee in the dispute.
The Payor shall forthwith pay any amounts that the auditors of the Payee
determine are payable to the Payee as a result of the audit under Section 4.1
above, together with costs incurred in accordance with the preceding sentence.